Appeal from decisions and award of the Workmen’s Compensation Board. Claimant, employed as a ship fitter, sustained an injury on March 23, 1951 when a steel plate weighing 150 to 200 pounds was dropped on his left foot. Claimant had been suffering from diabetes and from an impairment in circulation related to that disease. He suffered difficulty with the left foot after the accident and in September, 1952, it was necessary to amputate the left lower limb due to the development of gangrene. There is a sharp dispute in the medical testimony on the causal association between the accident and the physical condition requiring amputation. It is pointed out, for example, that the site of the ulcer which developed into gangrene was not on the same part of the foot where the steel plate had fallen, but was on the heel. There is medical opinion, however, that the circulatory system supplying the heel could be adversely affected by the injury to another part of the foot and that the' injured part of the foot is supplied by “ the same vessels which ultimately go down towards the lateral part of that heel ”. It is not disputed that diabetes played a large part in the claimant’s condition 'which required amputation, but there is sufficient proof of aggravation of the disease and relationship of this to the accident to sustain the board’s findings. Award affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ.